Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 7/1/2020.  Claims 1-10 and 12-16 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) filed on 7/1/2020 is/are in compliance with the provisions of 37 CFR 1.97, and has/have been considered and a copy/copies is/are enclosed with this Office action.  

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on CN 201810102618.7, filed on 2/1/2018.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Claim 1, Line 12:  Insert “in the pair of images” after “images”
Claim 6, Line 7:  Replace “acquiringe” with “acquiring” 
Claim 6, Line 18:  Insert “in the pair of images” after “images”
Claim 12, Line 15:  Insert “in the pair of images” after “images”

Allowable Subject Matter
5.	Claims 1-10 and 12-16 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 6, and 12 are directed towards a method, apparatus, and non-transitory CRM that include/perform the operations of at least “acquiring a first image and a second image;  inputting, respectively, the first image and the second image into a pre-trained detection and recognition model, to obtain an annotated first image and an annotated second image, wherein an annotation includes an image box surrounding a target object in an image, and the detection and recognition model is used to characterize a correspondence relationship between the image and an annotated image;  and inputting the annotated first image and the annotated second image to a pre-trained matching model to obtain a matching degree between the annotated first image and the annotated second image, wherein the matching model is used to characterize a corresponding relationship between a pair of images and the matching degree between the images”.

information;  for a query image, generating a query image representation based on activations output by the layer of the model;  identifying a subset of the annotated images comprising computing a similarity between the query image representation and each of the annotated image representations;  transferring object location information from at least one of the subset of annotated images to the query image;  and outputting information based on the transferred object location information, wherein at least one of the generating a query image representation, identifying a subset of the annotated images, transferring object location information, and outputting information is performed with a processor, 
	And Zhang (CN 106980880) that discloses dividing processing is carried out respectively at least two images, the corresponding multiple images block of every piece image at least two images is obtained；The corresponding multiple images block of every piece image is inputted to the deep learning protocol network trained；The classifier parameters for the deep learning protocol network trained are used for the Image Feature Matching condition for representing to have trained；Extracted by the deep learning protocol network trained per the characteristics of image in the corresponding multiple images block of piece image；Based on the characteristics of image of the corresponding multiple images block of every piece image, the image ；The corresponding relation between at least two images is calculated based on the image block for meeting Image Feature Matching condition, 
	And Di (US PGPub 2015/0302505) that discloses a receiver module implemented by the one or more processors and configured to receive an image of a user and a set of spatial data indicating a position of the body of the user in a three-dimensional space, the received image and the received set of spatial data captured at a point in time;  an analysis module implemented by the one or more processors and configured to perform an analysis of the received image and of the received set of spatial data, the performing of the analysis including extracting an image swatch from the received image, the image swatch depicting a portion of an item worn by the user at the point in time;  and a preference module implemented by the one or more processors and configured to identify a fashion preference of the user based on the analysis of the received image and of the received set of spatial data,
	And van Hoof (US PGPub 2018/0349708) that discloses obtaining from an image sensor of a video camera a primary real-time video stream comprising images of a field of view of the video camera;  identifying from the primary video stream one or more regions of interest in the field of view of the video camera;  while obtaining the primary video stream, creating a first video sub-stream comprising a first plurality of images for a first one of the one or more identified regions of interest, wherein: images of the first plurality of images include image data for portions of the field of view of the video camera that include the first identified region of interest;  and the images of the first 
	And Nachman (US PGPub 2015/0049091) that discloses receiving a query from a user device;  receiving a query image from the user device;  identifying a result image responsive to the query;  determining that an object depicted in a sub-portion of the query image is similar to the result image;  and in response to determining that the object depicted in the sub-portion of the query image is similar to the result image: providing annotation data to the user device that causes the user device to display an annotation with the query image, the annotation specifying the sub-portion of the query image that includes the object that is similar to the result image, 
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 6, and 12 are allowed.
	Claims 2-5, 7-10, and 13-16 are allowed for being dependent upon allowed base claims 1, 6, and 12.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664